DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (US Patent Application Pub. No.: US 2016/0261158 A1) in view of Mishra (US Patent No.: 3997803).
For claim 1, Horii et al. disclose the claimed invention of a rotor for an electric machine, having a laminated core (reference numerals 11, 13, figures 1, 2), which is arranged on a shaft (reference numeral 12) and provided with magnets (reference numeral 20, figures 1, 2), comprising: multiple individual adjoining plates (reference 
Having plates put on the shaft pivoted by a predetermined angle would merely involve having an angle formed by the external surface of the shaft as shown by Mishra which discloses a shaft (reference numeral 12) having external tooth portions (reference numeral 28) that have a predetermined angle between them (see figures 1-3), and the core (reference numeral 10) attached to the shaft (reference numeral 12) can be considered to teach the core being pushed onto the shaft pivoted by a predetermined pivot angle, with coolant passages (reference numeral 30) formed in between the tooth portions of the shaft (see figures 2, 3) which would teach the angle offset of two adjacent coolant passages corresponding to the pivot angle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined pivot angle as disclosed by Mishra for the shaft of Horii et al. for predictably providing desirable configuration for facilitating the cooling function for the device.  
For claim 2, Horii et al. in view of Mishra disclose the claimed invention except for every borehole including an internal toothing, pushed onto an external toothing of the 
For claim 5, Horii et al. disclose the coolant passages (reference numerals 17, 18) being closed passages (see figure 2).  
For claim 7, Horii et al. disclose the claimed invention comprising a rotor (reference numeral 11) for an electric machine (figure 1), having a laminated core (reference numeral 13, see figures 1, 2), which is arranged on a shaft (reference numeral 12) and provided with magnets (reference numeral 20, figures 1, 2), consisting of multiple individual adjoining plates (reference numeral 13) pushed onto a shaft (reference numeral 12) or of partial laminated cores consisting of multiple plates having a central borehole (reference numeral 15) accommodating the shaft (see figures 1, 2), wherein every plate or partial laminated core comprises multiple coolant passages (reference numerals 17, 18) arranged distributed around the center of the borehole (reference numeral 15, see figure 2).  Horii et al. however do not specifically disclose at least a part of the plates or partial laminated cores being pushed onto the shaft pivoted by a predetermined pivot angle (α), wherein the angle offset of two adjacent coolant passages corresponds to the pivot angle (α).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined pivot angle as disclosed by Mishra for the shaft of Horii et al. for predictably providing desirable configuration for facilitating the cooling function for the device.  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. in view of Mishra as applied to claim 2 above, and further in view of Kanamaru et al. (US Patent No.: 4339873).
For claim 3, Horii et al. in view of Mishra disclose the claimed invention except for the angle offset of the coolant passages corresponding to an angle offset of the internal toothing.  Having an angle offset for coolant passages corresponding to an angle offset of the internal toothing would merely involve forming passages in between internal toothing of the core as shown by Kanamaru et al. which disclose a rotor core (reference numeral 8) having internal toothing with coolant passages (reference numeral 13) being 
For claim 4, Horii et al. in view of Mishra disclose the claimed invention except for the coolant passages being arranged in radial extension of valleys between two teeth of the internal toothing and are open toward the borehole.  Kanamaru et al. disclose passages (reference numeral 13) arranged in radial extension of valleys between two teeth of the internal toothing (reference numeral 8) and are open toward the borehole (in which shaft 4 is disposed, see figures 8, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coolant passages in radial extension as disclosed by Kanamaru et al. for the internal toothing of Horii et al. in view of Mishra for predictably providing desirable configuration for facilitating the cooling function for the device.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. in view of Mishra as applied to claim 1 above, and further in view of Howard et al. (US Patent Application Pub. No.: US 2007/0120429 A1).
For claim 6, Horii et al. in view of Mishra disclose the claimed invention except for the coolant passages being stamped.  Having the rotor being stamped is a known skill in the art as exhibited by Howard et al. (see paragraph [0026]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor cooling/assembly configuration: WO 2018210561 A1 (DIB WISSAM et al.), US 20150219187 A1 (Saito; Tatsuyuki et al.), US 20150137632 A1 (TAKAHASHI; Yuki), US 20110081263 A1 (Yoshino; Hayato et al.), US 20090261667 A1 (Matsubara; Masakatsu et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX W MOK/Primary Examiner, Art Unit 2834